Title: From George Washington to Captain Henry Lee, Jr., 1 April 1778
From: Washington, George
To: Lee, Henry Jr.



Dr Sir
Head Quarters [Valley Forge] 1st April 1778.

By your favor of yesterday I am made acquainted with the feelings of your mind on the subject of my proposal communicated to you by Col. Hamilton; the undisguised manner in which you express yourself cannot but strengthen my good opinion of you—as the offer on my part was purely the result of a high Sense of your merit, and as I would by no means divert you from a Career in which you promise yourself greater happiness from it’s affording more frequent opportunities of acquiring military fame, I entreat you to pursue your own Inclinations

as if nothing had passed on this subject, and to be assured of the good wishes of Dear Sir—Yours &c.
